Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 was filed after the mailing date of the Notice of Allowance on 10/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comments
	The notice of allowance processed on 10/15/2021 with amendments to claims is hereby incorporated in its entirety by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SATYANARAYANA R GUDIBANDE/Primary Examiner, Art Unit 1658